Opinion,
Me. Justice Geeen :
It is certainly quite astonishing that for twenty-one years after the death of the first John Nelson neither his administrator, nor James Nelson who purchased, as it is claimed, the right of John Nelson to have the residue of the purchase money due by George Nelson, ever made any attempt to recover it. Possibly the fact that James Nelson was both administrator of the deceased John Nelson, and also owner of the title which he sold to Patton who immediately reconveyed to him, may have something to do with the explanation; but, however that may be, it is very certain that George Nelson’s equitable estate was not affected by the Orphans’ Court sale. He at least had the right to have his title perfected by proper proceedings for the enforcement of the contract of sale, and when he presented his petition to the Orphans’ Court for that purpose, that court certainly had jurisdiction to entertain .his petition and give him relief. This was done, an administrator d. b. n. of the first John Nelson with whom the contract was made was appointed, the order for the delivery of a deed by the administrator and the payment of the balance of the purchase money to him by George Nelson was made, and the money was paid accordingly. After the money was paid to the administrator he filed his account and an auditor was appointed to distribute the money. Before the auditor the money was claimed by both the administrator of the first John *283Nelson and by tbe second John Nelson. The auditor awarded it to the former and the latter excepted to his decision, but the court confirmed the report and from this decree no appeal was ever taken.
We know of no good reason for not holding the parties bound by this decree. It was made by a court -having jurisdiction of the subject matter and of the parties. If the second John Nelson was dissatisfied, he or his representatives had a remedy by appeal; but they did not choose to avail themselves of that remedy and in our opinion they are concluded. If the court had jurisdiction and in pursuance of its decree George Nelson paid over to the proper person all the remainder of the purchase money which he owed, surely he cannot be compelled to pay that money a second time. Yet such would be the necessary consequence if the plaintiff recovered in the present case. We think the learned court below was right in holding that this could not be done and therefore
The judgment is affirmed.